DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “rectifying member” in claims 1-8, and the “contact support member” in claim 2 and the “floating support member” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term(s), or the limitation(s) recite(s) 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the floating support member injects gas onto a surface on one side out of both sides of the web.  It 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2007/0227034) in view of Strahm (US 5,564,200).
Ogawa discloses a web drying apparatus, comprising: a blow-drying part which has two blower units (32, fig. 1, six illustrated) which is transferred in a transfer direction (16), and injects gas onto the web passing through a dry path between the two blower units (32, fig. 1, [0076], six illustrated); a housing which has a sidewall provided with an opening facing the dry path from the transfer direction, through which the web passes in the transfer direction through the opening, and houses the blow-drying part (10, fig. 1); an exhaust part (34) which is disposed between the sidewall and the blow-drying part in the housing (32, 34, fig. 1) and exhausts gas from the inside of the housing (34); and a rectifying member which is disposed between the blow-drying part and the exhaust part in the housing and faces the web being transferred in the transfer direction (36, fig. 1, 
As for claim 8, Ogawa discloses a web drying method, comprising: transferring a web in a transfer direction (16); injecting gas from two blower units included in a blow-drying part onto the web passing through a dry path between the two blower units (32, fig. 1, six illustrated); and exhausting gas from the inside of a housing which has a sidewall provided with an opening facing the dry path from the transfer direction, through which the web passes in the transfer direction through the opening, and houses the blow-drying part, by an exhaust part disposed between the sidewall and the blow-drying part in the housing (34, 32, fig. 1), wherein a rectifying member disposed between the blow-drying part and the exhaust part in the housing faces the web being transferred in the transfer direction (36, fig. 1, [0098]).
Ogawa discloses the claimed invention except for a blow-drying part which has two blower units arranged on both sides of web; exhausts gas from the inside of the housing to the outside of the housing; the blower units has a nozzle arrangement plane in parallel with the transfer direction, which faces the web being transferred in the . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Strahm as applied to claim 1 above and further in view of Merrill (US 1,737, 015).
Ogawa discloses the claimed invention except for a contact support member which support the web by coming into contact with the web outside the sidewall, the web moving between the inside and the outside of the sidewall through the opening in the transfer direction, wherein the rectifying member is disposed on both sides of the web.  Merrill teaches a contact support member which support the web by coming into contact with the web outside the sidewall, the web moving between the inside and the outside of the sidewall through the opening in the transfer direction (a, c, fig. 1) in order to move a web into and out of the treating facility.  Ogawa would benefit equally from moving a web into and out of the treating facility.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Ogawa with a contact support member which support the web by coming into contact with the web outside the sidewall, the web moving between the inside and the outside of the sidewall through the opening in the transfer direction, wherein the rectifying member is disposed on both sides of the web as taught by Merrill in order to move a web into and out of the treating facility. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Strahm as applied to claim 1 above and further in view of Daane (US 4,785,986).
Ogawa discloses the claimed invention except for the housing supports the two blower units so that an interval between the two blower units is adjustable.  Daane 
Ogawa discloses the claimed invention except for the rectifying member is detachable/attachable from/to the blower units.  However if the prior art were not removable it would be obvious to make the rectifying member removable separable per MPEP 2144, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  In addition, making a plate separable would be a matter of combining prior art elements according to known methods to yield predictable results.  Here it is well known to make a plate separable in an assembly for a plurality of reasons including access, cleaning, maintenance etc.  Therefore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Ogawa with the rectifying member is detachable/attachable from/to the blower units doing so would facilitate access, cleaning, maintenance with completely predicable results.  Please see MPEP 2141.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection under 35 USC 112 is withdrawn.

Reasons for Allowance
Claim 3 includes allowable subject matter because prior art could not be found to disclose a floating support member which support the web by injecting gas onto the web outside the sidewall, the web moving between the inside and the outside of the sidewall through the opening in the transfer direction with all of the limitations of independent claim 1.  Examiner notes that prior art floating support members are found within the drying chamber where a coating is cured while suspended, and then outside the dryer, after the coating has set,  the web is subject to contract with ordinary rollers.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762